Case 6:09-cr-00048-LGW-CLR Document 1239 Filed 10/14/20 Page 1 of 4


                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By mgarcia at 4:42 pm, Oct 14, 2020
Case 6:09-cr-00048-LGW-CLR Document 1239 Filed 10/14/20 Page 2 of 4
Case 6:09-cr-00048-LGW-CLR Document 1239 Filed 10/14/20 Page 3 of 4
Case 6:09-cr-00048-LGW-CLR Document 1239 Filed 10/14/20 Page 4 of 4
